ON MOTION ROE REHEARING AND TO VACATE.
Bell, J.
The Atlanta Coach Company, the plaintiff in certiorari, has filed three motions complaining of the decision and judgment rendered by this court on certiorari. In one of these motions it is prayed that the decision and judgment be vacated and set aside as having been rendered by an illegally constituted court, while the others merely ask for a rehearing, one of the latter motions being predicated in part upon the same grounds as the motion to vacate.
It is insisted that, because of certain irregularities relating to the authority and qualification of those presiding, the court was not legally composed of a full bench of six members, so as to be authorized to overrule the decision in McTier v. Crosby, supra, as was done on the decision now complained of. This case came to this court on a petition for certiorari. Before the petition was considered, to wit, -on April 15, 1933, an order was passed reciting that three members of the court were disqualified to preside in the case, and requesting the Governor to designate three judges of the superior courts to preside upon the consideration of the petition for certiorari, “and thereafter to preside upon the argument,” in the event the writ of certiorari should be granted. Those deemed to be disqualified were Chief Justice Bussell, and Associate Justices Atkinson and Hill, although the order did not state the names of any of the Justices. In compliance with this order and request, the Governor designated the following judges of superior courts to preside in lieu of the disqualified Justices: Hon. Yirlyn B. Moore, of the Atlanta Circuit; Hon. Ben. P. Gaillard Jr., of the Northeastern Circuit; Hon. C. W. Worrill, of the Pataula Circuit. Thereafter it developed that Judge Gaillard would be unable to preside at the time appointed, and the Governor passed an order reciting this fact and designating Hon. J. H. Hawkins, judge of the Blue Bidge Circuit. All of the orders above referred to are matters of record in this court, and copies of all of them are set forth in one of the motions now under consideration. Judges Worrill, Moore, and Hawkins presided with qualified Justices of the Supreme Court *558upon the consideration of the petition for certiorari, when the petition was sanctioned and the writ ordered to issue. The same judges also presided with qualified J ustices upon the argument which followed in due course. Immediately after the argument some question arose as to whether any of the J ustices were really disqualified, and counsel on both sides were recalled for statements on this question. Thereafter, Associate Justices Atkinson and Hill continued to maintain that they were disqualified, while Chief Justice Russell took a different view as to his own qualification and concluded to participate. No conclusions were then and there announced by the Justices in regard to their qualification, but it was made known to counsel that the question of qualification would be taken under advisement. Counsel for plaintiff in certiorari acquiesced in this procedure, and indicated that no point would be made upon the final conclusion of any of these Justices in regard to their qualification. We do not understand that counsel are now disposed to assume a different position in relation to this matter. Compare Buena, Vista Loan & Savings Bank v. Grier, 114 Ga. 398 (40 S. E. 284); Shuford v. Shuford, 141 Ga. 407 (3) (81 S. E. 115); 33 C. J. 1012, § 177.
When the Chief Justice concluded to hold himself qualified, Judge Moore voluntarily retired, leaving the court composed of the Chief Justice together with Presiding Justice Beck, Associate Justices Gilbert and Bell, and Judges Worrill and Hawkins. The court was thus duly composed of a full bench of six members, unless there was a defect in relation to one or both of the superior court judges who presided. It is insisted that Judge Moore, having been designated to preside and having heard the argument, should have remained as a member of this court until “ properly relieved by appropriate order, which does not appear to have been issued;” and if we do not mistake counsel’s position, it is claimed that since Judge Moore was designated prior to the designation of Judge Hawkins, the former and not the latter should have presided, when it became apparent that only two judges of the superior court were necessary to fill the bench. There is no merit in this contention. Three judges having been designated on the theory that three Justices, including the Chief Justice, were disqualified, it could make no difference which of the judges retired upon the subsequent action of the Chief Justice holding himself qualified. It is not contended *559that the ease should have been opened for reargument. But see Smith v. DuBose, 78 Ga. 413 (5) (3 S. E. 309, 6 Am. St. R. 260); Hardin v. Lovelace, 79 Ga. 209 (5 S. E. 493).
But after the submission of the case and before its decision Associate Justice Hill departed this life and was succeeded by Hon. John B. Hutcheson. In view of these facts it is contended that Justice Hutcheson should have assumed jurisdiction in place of one of the judges of the superior court designated by the Governor. We can not agree to this contention. Justice Hutcheson correctly refrained from asserting jurisdiction to the exclusion of one of the judges of the superior court who was designated to preside in place of Justice Hill disqualified, and who had assumed jurisdiction and heard argument before the appointment and commission of Justice Hutcheson as the successor to Justice Hill. A similar question was presented in Clayton v. Wallace, 41 Ga. 268, in which this court held that a pro tempore judge of the superior court selected according to law to preside in a particular case has authority to hear “a motion for a new trial in the case heard and tried before him as such pro tempore judge, although the presiding judge of the circuit may have resigned his office before the hearing of that motion; the hearing and deciding the motion for a new trial is a part of the trial of that case." It was further said in that decision that '“such pro tempore judge derives his authority to hear and determine that special case from the public law of the State, and not from the presiding judge of the circuit; and having acquired jurisdiction to hear and determine the case under the public law of the State, his functions as such pro tempore judge continue until he shall have heard and decided the motion for a new trial in that case, notwithstanding the presiding judge of the circuit may have resigned his office before the hearing of that motion.” Hpon like principle the successor to Justice Hill could not properly have ousted the jurisdiction of a judge of the superior court who had duly entered upon a consideration of the case. See further, in this connection, Glover v. Morris, 122 Ga. 768 (50 S. E. 956); Gainesville Buggy Co. v. Morrow, 23 Ga. App. 268 (98 S. E. 100); Roberts v. Bank of La-Grange, 23 Ga. App. 660 (99 S. E. 145); Glover v. Albrecht (Tex. Civ. App.), 173 S. W. 504; Lowe v. State (Tex. Cr. App.), 201 S. W. 986; Citizens National Bank v. Graham (Mo.), 48 S. W. 910; Woodsmall v. State, 181 Ind. 613 (105 N. E. 155, 899).
*560Where several members of this court are disqualified, we do not think it necessary that the Governor’s order should specify that airy particular judge should fill the vacancy of any particular Justice by name, provided a sufficient number of superior-court judges are designated to preside in lieu of the several disqualified Justices. Civil Code (1910), §§ 6108, 6242. In view of what has been said, we can not agree that the decision in McTier v. Crosby was not reviewed and overruled by a full bench of six members, as prescribed by law.
Counsel for the plaintiff in certiorari have also reargued the question of the soundness of the decision in McTier v. Crosby. We have carefully considered the further reasoning of counsel upon this question, together with the additional authorities cited, but discover no sufficient ground for a change of opinion in regard to that decision.
It is insisted that the motion made by counsel for the plaintiff in the trial court to purge the panel of jurors of “any and all persons who were employees of, stockholders in, or related to employees of or stockholders in United States Fidelity and Guaranty Company,” was improper and illegal, for the reason that jurors would not be disqualified by relationship to employees; and that since the motion was to this extent broader than the law would authorize, it was proper for the trial judge to overrule the motion in its entirety. There is no merit in this contention, for the simple reason that the decision and judgment of the Court of Appeals was not assigned as error upon this ground. The case is here upon the grant of a certiorari, and under Rule 2, relating to this subject, the petition must plainly specify the decision complained of and the alleged error. It is not “sufficient to set out the contentions and assignments of error made in the original bill of exceptions or motion for a new trial, but it shall be necessary to plainly and specifically set forth the errors alleged to have been committed by the Court of Appeals.” 28 Ga. App. 820. In the petition for certiorari under consideration," the decision of the Court of Appeals was attacked for unsoundness as a matter of principle, and it contained no suggestion that the judgment of the trial court should have been affirmed for the reason indicated in the motion for rehearing.
It is also contended in one of the motions for rehearing that the Court of Appeals did not have before it such an assignment of error *561as would have authorized the decision rendered by that court. Neither was this question raised in the petition for certiorari, and it can not be considered by this court where it is presented for the first time by motion for rehearing. It follows from what has been said that each of the motions under consideration should be denied. In connection with the judgment as now rendered thereon, see Greene County v. Wright, 127 Ga. 150 (56 S. E. 288).

Motions denied.

Russell, C. J., Beck, P. J., and Bell and Haw-
kins, JJ.j concur. Gilbert and Worrill, JJ., absent.